Opinion issued July 24, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00487-CR
____________

TEODORO MARTINEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 37195



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on January 27, 2003.  A motion for new trial was timely filed
on February 26, 2003, extending the deadline for filing notice of appeal to 90 days
after the date sentence was imposed.  See Tex. R. App. P. 21.4(a), 26.2(a)(2).  The
deadline for filing notice of appeal was therefore Monday, April 28, 2003, because
the ninetieth day after sentencing fell on a weekend.  See Tex. R. App. P. 4.1(a).
               Notice of appeal was filed on May 2, 2003, four days after the deadline.
Although the notice of appeal was filed within the 15-day time period for filing a
motion for extension of time to file notice of appeal, no such motion for extension of
time was filed.  See Tex. R. App. P. 26.3.
               We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).